             Case 18-34892 Document 274 Filed in TXSB on 06/17/19 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                                ENTERED
                                                                                                                   06/17/2019
    In re:                                                  §
                                                            §
    URBAN OAKS BUILDERS LLC, 1                              §               Case No. 18-34892
                                                            §
             Debtor.                                        §               Chapter 11


    ORDER GRANTING STOUT RISIUS ROSS, LLC’S FIRST INTERIM APPLICATION
    FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES FOR THE PERIOD
                  AUGUST 31, 2018 THROUGH DECEMBER 31, 2018
                                        (Docket No. 210)
        Upon consideration of Stout Risius Ross, LLC’s (“Stout”) First Interim Application for

Allowance and Payment of Fees and Expenses for the Period August 31, 2018 Through December

31, 2018 (the “Application”), 2 the Court finds that (a) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. § 1334 and the Standing Order of Reference of the U.S. Bankruptcy Court

for the Southern District of Texas; (b) this is a core proceeding under 28 U.S.C. § 157(b); (c) venue

is proper in this Court under 28 U.S.C. § 1408; (d) the relief sought in the Application is in the

best interest of the Debtor, its creditors and all parties-in-interest in the case; (e) the legal and

factual bases set forth in the Application establish just cause for the relief granted herein; and (f)

adequate notice of the Application has been given, no objections were filed, and no other notice is

necessary; and upon all of the proceedings had before this Court and after due deliberation and

sufficient cause appearing therefor; it is hereby ORDERED that:

      1. Stout is allowed interim compensation of $76,562.00 for professional services rendered on
         behalf of the Debtor during the Application Period.



1
  The Debtor in this Chapter 11 Case, along with the last four digits of the Debtor’s federal tax identification number,
is: Urban Oaks Builders LLC (8662).

2
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms as set forth in the
Application.
       Case 18-34892 Document 274 Filed in TXSB on 06/17/19 Page 2 of 2




   2. Stout is awarded fees of $76,562.00 as an administrative expense for the period August 31,
      2018 through December 31, 2018.

   3. The Debtor is authorized to take all other actions necessary to effectuate the relief granted
      pursuant to this Order in accordance with the Application.

   4. This Court shall retain jurisdiction with respect to all matters related to the interpretation
      or implementation of this Order.



    Signed: June 17, 2019
Dated:

                                                ____________________________________
                                                DAVID R. JONES
                                             __________________________________
                                             THEUNITED  STATESDAVID
                                                  HONORABLE    BANKRUPTCY   JUDGE
                                                                     R. JONES
                                             UNITED STATES BANKRUPTCY JUDGE
